Title: Quillau to John Adams: A Translation, 29 November 1778
From: Quillau, M
To: Adams, John


      
       Sir
       Paris, 29 November 1778
      
      I have just seen Mr. Dubourg, to whom I owe the honor and pleasure of being known to you. He told me that you had written me concerning some books you would like to procure. The person to whom you gave the letter must not have carried out his commission, for I never received any letter from you. If it had reached me, you can be assured that I would, with the utmost diligence, have undertaken to carry out your request in that letter. As soon as I receive a new letter with your instructions as to what books you wish to have, I will hasten to send them as soon as possible.
      I have the honor to be with respect, sir, your very humble and very obedient servant
      
       Quillau
      
     